Title: To Thomas Jefferson from John Wayles Eppes, 23 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Edge hill March 23. 1804
          
          Since my last Maria has had a return of her puking—She is again recovering—Her breast is still somewhat inflamed but not I hope in much danger of going further—Mrs. Lewis to whose care and attention we already owe so much is again with her—We have prevailed on her to ride out twice and she will ride again to day—On monday we intend to go over to Monticello as I think change of air and of scene May be beneficial to Maria—She is extremely thin a mere walking shadow, but as debility is now her only complaint I have the pleasure of feeling that the recovery of her health although slow is absolutely certain—
          Accept for your health my sincere wishes
          Yours sincerely
          
            Jno: W. Eppes 
          
        